          Case 6:18-mj-00833-JCM Document 28 Filed 05/13/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS                   FILED
                                   WACO DIVISION
                                                                           MAY   132019

 UNITED STATES OF AMERICA                        CRIMINAL NO.

                      Plaintiff,


 GLORIA DENIECE JONES

                      Defendant,


                                     FACTUAL BASIS

       On or about October 25, 2018, at Building 38033, Fort Hood, Texas, a place within

the special maritime and territorial jurisdiction of the United States, DEFENDANT GLORIA

DENIECE JONES and her spouse, D.J.J. were involved in a verbal disagreement

regarding the custody of their minor child. D.J.J. departed the area after agreeing to return

with the minor child to continue the discussion.        D.J.J. then communicated to the

DEFENDANT via text message that he would not be returning. The DEFENDANT went

to a residence that she believed D.J.J. occupied with their child. The DEFENDANT began

to knock, ring the doorbell, and yell very loudly. A neighbor two homes down heard the

noise and began to record the disturbance. The DEFENDANT beat on the door until it

broke open and stepped into the foyer. The owner of the home, M.A.C., contacted the

military police. M.A.C. informed the DEFENDANT that only she and her 'children were

present and asked the DEFENDANT to leave the home. The DEFENDANT began yelling

at M.A.C. While speaking on the phone to an unknown person, the DEFENDANT stated

"Get the bail money ready because I'm probably going to jail. I'm sitting here in front of

this scary bitch. She about to get her ass whooped." The military police responded to the
             Case 6:18-mj-00833-JCM Document 28 Filed 05/13/19 Page 2 of 2



call and apprehended the DEFENDANT.           The DEFENDANT was transported to the

military police station where she invoked her right to counsel.

       I,   GLORIA DENIECE JONES, have read and discussed this factual basis with my

attorney and agree that it is an accurate summary of the facts supporting the charge to

which Vam pleading g



SIG
